          Case 1:20-cv-05820-JGK Document 42 Filed 10/02/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 LIBERTARIAN PARTY OF NEW YORK,                                     Case No. 20-cv-5820
 et al.,
                                                                    Hon. John G. Koeltl
                                        Plaintiffs,

                 v.

 NEW YORK STATE BOARD OF ELECTIONS,                           JOINT 26(f) REPORT AND
 et al.,                                                         DISCOVERY PLAN

                                        Defendants.


       Plaintiffs and Defendants (collectively, the “Parties”) respectfully submit this Joint Rule

26(f) Report and Discovery Plan (“Report”) in accordance with Fed. R. Civ. P. 26(f), the Local

Civil Rules of the Unites States District Court for the Southern District of New York, the Individual

Practices of Judge John G. Koeltl, and the Court’s Order dated September 18, 2020 (ECF. No. 41).

Unless explicitly stated, nothing in this Report may be construed to create, limit, or waive any

rights, privileges, or defenses.

  I.   JOINT DISCOVERY PLAN

           a. Schedule

       The Parties agree to proceed with the proposed schedule in Section II below.

           b. Initial Disclosures

       The Parties agree to exchange initial disclosures in accordance with Rule 26(a)(1)(A) by

November 13, 2020.

           c. Subjects of Discovery

       The Parties agree that discovery in this matter should be limited.

       Subject to Plaintiffs’ right to supplement this list at a later date, the subjects on which
          Case 1:20-cv-05820-JGK Document 42 Filed 10/02/20 Page 2 of 5




Plaintiffs may seek discovery regarding the enactment of New York Election Law § 1-104(3), as

recently amended on April 3, 2020.

       Subject to Defendants’ right to supplement this list at a later date, the subjects on which

Defendants may seek discovery, include: (i) practices of Libertarian Party of New York and Green

Party of New York, including the involvement of any national party organization, and

consideration and/or determination regarding the endorsement or nomination of candidates,

including for President of the United States; (ii) consideration, evaluation, and efforts taken to

meet the vote thresholds set forth in New York Election Law § 1-104(3), before and after the April

3, 2020 amendment thereof, and/or to obtain or maintain party status or ballot access in either time

period; and (iii) alleged costs and/or burdens to Libertarian Party of New York and Green Party of

New York associated with maintaining or obtaining party status or ballot access before or after the

April 3, 2020 amendment of the New York Election Law.

           d. Written Discovery and Document Production

       The Parties may initiate written discovery at any time after November 3, 2020. Document

discovery should be substantially completed 45 days after the service of requests for production.

       No interrogatories may be served without Court approval.

       Document productions will be made electronically, so far as is practicable, in Bates-

stamped PDF format.

           e. Electronically Stored Information

       The Parties have conferred, in accordance with Rule 26(f), regarding disclosure, discovery,

and preservation of electronically stored information (“ESI”).        The Parties have taken all

reasonable and necessary steps to preserve evidence in their possession, custody, and control,

including all ESI, relevant to this action, in compliance with their obligations under the Rules.



                                                 2
          Case 1:20-cv-05820-JGK Document 42 Filed 10/02/20 Page 3 of 5




           f. Depositions

       At this juncture and subject to the written and document disclosures of Defendants,

Plaintiffs may seek to take 1-2 depositions in this matter.

       At this juncture and subject to the written and document disclosures of Plaintiffs,

Defendants may seek to take depositions of corporate representatives of Plaintiffs Libertarian Party

of New York and Green Party of New York, if necessary and warranted.

       The parties reserve all rights to seek to limit to any appearances or testimony that are not

germane to the legal issues in this action.

       The Parties agree that all depositions shall occur within 30 days of the substantial

completion of document discovery via videoconference.

           g. Expert Discovery

       The disclosure of expert reports and testimony and rebuttal reports and testimony will be

served on or before briefing on summary judgment motions in accordance with the schedule in

Section II. Any objection to expert testimony under Daubert v. Merrell Dow Pharm., Inc., 509

U.S. 579 (1993), as incorporated in Fed. R. Evid. 702, will be made by motion in accordance with

the Court’s Individual Practices.

           h. Deadline to Join Parties or Amend Pleadings

       The Parties agree that the last day to join additional parties or amend the Complaint will

be November 13, 2020. Before making any motion to amend, the moving Party must seek a pre-

motion conference in accordance with the Court’s Individual Practices.




                                                  3
            Case 1:20-cv-05820-JGK Document 42 Filed 10/02/20 Page 4 of 5




    II.   PROPOSED PRETRIAL SCHEDULE

          The Parties propose the following pretrial schedule:1

                         Item                                     Date/Deadline
    Amend Pleadings/Add Parties                   November 13, 2020
    Initial Disclosures Under Rule 26(a)          November 13, 2020
    Commencement of Fact Discovery                November 4, 2020 (requests for production to
                                                  be served no later than December 4, 2020)
    Substantial Completion of            Document January 8, 2021
    Discovery
    Depositions                                         February 1, 2021
    Fact Discovery Complete                             February 8, 2021
    Summary Judgment2                                   March 1, 2021
    Summary Judgment Oppositions and Cross-             March 22, 2021
    Motions
    Summary Judgment Replies and Oppositions            April 12, 2021
    to Cross-Motions
    Summary Judgment Replies to Cross-Motions           May 3, 2021
    Joint Pretrial Order, Motions in Limine, Any        30 days following a ruling on any dispositive
    Pretrial Memorandum, and Rule 26(a)(3)              motion.
    Disclosures
    Trial Ready Date                                    14 days after the Joint Pre-Trial Order is filed.

III.      TRIAL

          This case will be tried without a jury. The Parties currently estimate that a trial would take

two to three days, and will update the Court as discovery progresses.



SO ORDERED

Date: _________________________                  __________________________________
                                                 Hon. John G. Koeltl
                                                 United States District Judge

1
  This matter is related to SAM Party of New York, et. al. v. Kosinski, et. al., Case No. 1:20-cv-
00323-JGK and Hurley et. al. v. Kosinski et. al., Case No. 1:20-cv-04148-JGK. If necessary and
appropriate, the Parties reserve their right to seek revision of the foregoing schedule based upon
the events in these related actions, including the pending appeal in SAM Party of New York v.
Cuomo, et. al. Second Circuit Court of Appeals, Case No. 20-3047.
2
  The Parties may seek leave of Court to file a motion for summary judgment at any time. Any
Party seeking summary judgment must request a pre-motion conference in accordance with the
Court’s Individual Practices.

                                                    4
           Case 1:20-cv-05820-JGK Document 42 Filed 10/02/20 Page 5 of 5




Dated: October 2, 2020                       Respectfully submitted,



                                             _/s/ Michael Kuzma_____________
                                             Michael Kuzma, Esq.
                                             1893 Clinton Street
                                             Buffalo, NY 14206
                                             T: 716.822.7645
                                             Kuzma_Michael@hotmail.com

                                             Attorney for Plaintiffs


                                              /s/ Elliot A. Hallak
                                             Elliot A. Hallak
                                             Daniel L. LeCours
                                             HARRIS BEACH PLLC
                                             677 Broadway, Suite 1101
                                             Albany, NY 12207
                                             T: 518.427.9700
                                             F: 518.427.0235
                                             ehallak@harrisbeach.com
                                             dlecours@harrisbeach.com

                                             Thomas J. Garry
                                             HARRIS BEACH PLLC
                                             The Omni
                                             333 Earle Ovington Boulevard, Suite 901
                                             Uniondale, NY 11553
                                             T: 516.880.8484
                                             F: 516.880.8483
                                             tgarry@harrisbeach.com

                                             Kelly S. Foss
                                             Kyle D. Gooch
                                             HARRIS BEACH PLLC
                                             99 Garnsey Road
                                             Pittsford, NY 14534
                                             T: 585.419.8800
                                             F: 585.419.8801
                                             kfoss@harrsibeach.com
                                             kgooch@harrisbeach.com

                                             Attorneys for Defendants

                                         5
315943\4827-7360-9932\
